[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________  ELEVENTH CIRCUIT
                                                                  MAY 24, 2005
                                 No. 04-15482                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                       D.C. Docket No. 03-20492-CV-PCH

ROXANA SAA,
                                                           Plaintiff-Appellant,

      versus

PITNEY BOWES, INC.,
Miami Lakes, FL.,

                                                    Defendant-Appellee.
                          __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (May 24, 2005)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Roxana Saa appeals the district court’s denial of her motion to set aside the

jury verdict and for a new trial in her retaliation suit brought under the Family and
Medical Leave Act of 1993 (FMLA), 29 U.S.C. § 2601, et seq. Saa argues that

because the clear weight of the evidence showed that Saa suffered an adverse

employment action, the district court erred in determining that the evidence could

support the jury’s conclusion that Saa abandoned her job at Pitney Bowes, Inc.

       The available record1 and the parties’ briefs indicate that the district court

did not err in denying Saa’s motion to set aside the jury verdict. A judge should

grant a motion for a new trial when “the verdict is against the clear weight of the

evidence or will result in a miscarriage of justice, even though there may be

substantial evidence which would prevent the direction of a verdict.” See

Lipphardt v. Durango Steakhouse of Brandon, Inc., 267 F.3d 1183, 1186 (11th

Cir. 2001). (quoting Hewitt v. B.F. Goodrich Co., 732 F.2d 1554, 1556 (11th

Cir.1984)).

       Saa’s absence from her work at Pitney Bowes began on January 27, 2001.

She was subsequently approved for short-term disability leave by “Time Out,” a


       1
         Saa has failed to provide trial transcripts, as required by Rule 10 of the Federal Rules of
Appellate Procedure. Fed.R.App.P. 10(b). Appellants “must provide trial transcripts in the appellate
record to enable this court to review challenges to sufficiency of the evidence.” Loren v. Sasser, 309
F.3d 1296, 1304 (2002). We “must affirm the district court when an appellant fails to provide all
the evidence that the trial court had before it when making various contested evidentiary rulings.”
Id. Here, the record on appeal contains only those excerpts of the trial transcripts that the plaintiff
and defendant elected to attach to their submissions to the district court regarding Saa’s motion to
set aside the jury verdict. Thus, we evaluate Saa’s argument in light of the submissions that are
before us.


                                                  2
separate unit within the Disability Department of Pitney Bowes, which administers

Pitney Bowes’ short-term and long-term disability benefits. Time Out initially

approved Saa for short-term disability benefits through February 15, 2001, then

extended the disability benefits through March 21, 2001. On April 17, 2001, when

Saa had not reported back to work, her supervisor sent her a letter informing her

that she had been retroactively terminated effective April 9, 2001.

      On the evidence presented, the jury could reasonably conclude that Saa had

abandoned her job. A March 1 letter from Time Out extending her benefits

through March 21 instructed Saa that she was expected to return to work on the

first normally scheduled work day following March 21. On March 28, Saa's

supervisor sent her a letter informing her that her short-term disability leave had

expired and that if she did not return to work immediately, Pitney Bowes would

assume that she had abandoned her job and would terminate her. Her supervisor

testified that he received no response to this letter, or to an earlier letter and

several phone messages he directed his assistant to leave with her. On April 4,

Time Out sent another letter reiterating that Time Out was denying her request for

short-term disability benefits beyond March 21 and instructing her that while she

may be eligible for FMLA leave, she needed to contact the Atlantic Sales Division

no later than April 11, 2001 to discuss any such option. Pitney Bowes also

                                            3
presented evidence which could support a jury conclusion that Saa was able to

return to work on the expected date, including a hospital discharge summary and

an insurance claim form signed by Saa.

      Saa testified that in response to the March 28 letter from her supervisor, she

called Pitney Bowes' Human Resources Department and spoke to someone named

“Grace.” Pitney Bowes, however, provided testimony that while an employee

named “Grace” worked for Time Out, there was no Grace in the Human Resources

Department at Pitney Bowes. Saa also testified that in response to the April 4

letter from Time Out, she sent a letter on April 9 requesting Pitney Bowes to

inform her of her rights regarding disability benefits. However, Saa admitted that

she never attempted to contact her supervisor during her absence, and admitted

that any communications she made with Pitney Bowes after receiving the April 4

letter from Time Out were not directed to the Atlantic Sales Division, as the April

4 letter had informed her was necessary.

      Given the evidence presented by Pitney Bowes regarding the attempts to

contact Saa about returning to work, it was not unreasonable for the jury either to

discount Saa’s testimony about the April 9 letter and her phone call to “Grace,” or

to conclude that her attempts to contact the company were disingenuous or




                                           4
inadequate, in light of her failure to respond to her supervisor or to contact anyone

else in the Atlantic Sales Division, where she had worked for seventeen years.

      AFFIRMED.




                                          5